UNITED STATES  SECURITIESAND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13A-16 OR 15D-16  UNDER THE SECURITIES EXCHANGE ACT OF 1934 January02, 2013 Barclays PLC and  Barclays Bank PLC (Names of Registrants) 1 Churchill Place  London E14 5HP England (Address of Principal Executive Offices)  Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.  Form 20-F x Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):  This Report is a joint Report on Form 6-K filed by Barclays PLC and Barclays Bank PLC. All of the issued ordinary share capital of Barclays Bank PLC is owned by Barclays PLC.  This Report comprises:  Information given to The London Stock Exchange and furnished pursuant to General Instruction B to the General Instructions to Form 6-K.  EXHIBIT INDEX Exhibit No.1 Director/PDMR Shareholding dated 03 December 2012 Exhibit No. 2 Total Voting Rights dated 03 December 2012 Exhibit No.3 FRN Variable Rate Fix dated 06 December 2012 Exhibit No. 4 Stabilisation Notice dated 10 December 2012 Exhibit No. 5 Holding(s) in Company dated 10 December 2012 Exhibit No. 6 Holding(s) in Company dated 11 December 2012 Exhibit No. 7 Holding(s) in Company dated 14 December 2012 Exhibit No. 8 Director/PDMR Shareholding dated14 December 2012 Exhibit No. 9 Holding(s) in Company dated 17 December 2012 Exhibit No. 10 FRN Variable Rate Fix dated18 December 2012 Exhibit No. 11 FRN Variable Rate Fix dated18 December 2012 ExhibitNo. 12 FRN Variable Rate Fix dated18 December 2012 ExhibitNo. 13 Director/PDMR Shareholding dated21 December 2012 ExhibitNo. 14 FRN Variable Rate Fix dated21 December 2012 ExhibitNo. 15 FRN Variable Rate Fix dated21 December 2012 Exhibit No. 16 FRN Variable Rate Fix dated27 December 2012 Exhibit No. 17
